:              OFFICE   OF THE   AmORNNGENERAL   OF TEXAS

                                    AUSTIN


    2i!tzv==
!
-.
b&~able     to find; but both of tho60 ira ruditl-ku of the old
hm8    Court of bmti8,          dellvwed         in th8 yW  1.880,   and   rrftt8n
b7 OIU  Of %%88’   plo8t   -t              And   mawoOed jUdQ88,     -8idi4~
‘,:
liozmrsbl@
         wilt.t#rr
               tiee &81X, Page 7                                                                  608



               "We are of opblan, howovw, that #a

       ‘th0    OViltbXlW :ddilOti            58 ~tU8UfffOiW~       in




       r a lw,ia o r & s
                       pro
       p mr iwt. smw


       lpndr    of    the 0f?emo         had bun        Goduo8d,     ln




       ft U&8 Mrt    Of t$lO dO8Wf~tiW     identityOf
       the OffonW,    and should hay. boon proven.
       ml1   t; sac, at&O;   kl ‘C-8,    2531 tt~tOn
       V. m    %tBtO, 1 3-8     ct. Aw. 168) 3080
       v. w    Btato, 1 TWA8 Qt. Am. hOOi ttat8on
       0. !fb tlbt+    5 *@X88 ct.    &Q. 12.

           lbder~tho  authority of th8 above oare8, you era r88peot-
ml3   Bdti8.d   th8t ?OW third  QUO8tiCUk   UU8t    b0 BMWl’Od in th8
WgBtfVO,   U&O88 w     BOOWOd rUpFO8fiy alOOt t0 b0 tlhd            tULd8r
the ~POV181QB8 Of th@ old hr.      I[n OTOlXt  Of 8UQh PUOtO eV8ZlttUb
lity, th. tl’+ *Odd WDOO88W11J b. in th0 bi8tl’iOt            OOWt,    a8
th8t OO?Wt hU OSO1*8fVO jWi8~OthXi        in   f8104    -8.8.

               &i    BMWaF         t0 JOW      fOWth     qm8tiOlX      it i.     OUP OpLniOXl
that’“pwdlug         lndiotwnt8         wy      b8 legally       trd8forrod       fran th8
dirtsiot       court to the oaunt~ omrt for trial. See the 8ubdlvl-
8fon an Vmn8ier         of %a~808 l 12 tax. Jw. 422* Sea. 135, et
8@Q) Ap$fO&   419,            (lOti   Of 0Phil.d        ?POt%dlUW.        A    8~08tOd    fOl'B
oforderappeaminl2liu.#ur.                             433.
               Dar     the    WI      re88oM       s88igned in BMVOring      mUr  third
qUO8t;~,       it                       in UWVW          t0 PW     fifth OBW that i Del'-
8on~~Botle                                             in the distl?lUt   kWUFt for the
. -
      609